Citation Nr: 0813858	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, with limitation of 
motion, of the left knee.

2.	Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, with limitation of 
motion, of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1995 to 
July 1999.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Subsequently, jurisdiction of the 
veteran's case was transferred to the VA RO in Houston.

In August 2006, the Board remanded the veteran's case to the 
RO for further evidentiary development.

In an October 2006 written statement, the veteran's 
representative raised a claim of clear and unmistakable error 
(CUE) for individual unemployability, evidently a reference 
to an October 20, 2006 decision by the Vocational 
Rehabilitation and Employment Division of VA that the veteran 
was found not reasonably feasible to benefit from a program 
of vocational rehabilitation.  While the RO recognized the 
claim, as noted in an October 2007 deferred rating decision, 
it does not appear that any action was taken on it.  As such, 
the veteran's claim is referred to the RO for appropriate 
development and adjudication.

Finally, the Board also notes that the veteran submitted a 
timely notice of disagreement with the RO's April 2002 rating 
decision that reduced the evaluation assigned for his 
service-connected depressive disorder to 10 percent.  But, in 
May 2003, the RO awarded a 30 percent rating for the claimed 
disability and the veteran withdrew his appeal, according to 
a written statement from his representative dated at that 
time.


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected left and 
right knee disabilities are manifested by subjective 
complaints of pain and instability, and difficulty with 
prolonged walking and standing, with clinical findings of 
flexion to 140 degrees and extension to 0 degrees, even when 
considering pain, in both knees, intact ligaments, no 
radiological evidence of arthritis, and a recent VA 
assessment of normal left and right knees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for patellofemoral syndrome, with 
limitation of motion, of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5003, 5010, 5257, 5260, 
5261 (2007).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for patellofemoral syndrome, with 
limitation of motion, of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, DC 5003, 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In July and 
September 2006 letters, the RO provided the veteran with 
notice consistent with the Court's holding in Dingess.  As 
the appellant's claims for increased initial ratings for his 
service-connected left and right knee disabilities are being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in October 2001, October and November 2004, 
and in September 2006, the RO informed the appellant of its 
duty to assist him in substantiating him claims under the 
VCAA and the effect of this duty upon him claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The veteran's bilateral knee claims concern initial rating 
evaluations and are not, therefore, subject to the holding of 
the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran has been afforded 
four VA examinations (in September 1999, September 2002, 
November 2004, and September 2007) and relevant VA medical 
records, dated from 1999 to 2007, were obtained.  In fact, in 
November 2007, the veteran submitted a signed statement 
indicating that he had no further evidence to submit.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The August 2000 rating decision granted service connection 
for patellofemoral syndrome of each knee that were each 
awarded 10 percent disability evaluations.  The RO reached 
that determination upon review of the veteran's service 
medical records that reflected his complaints of left knee 
pain, with normal x-ray findings, diagnosed as a probable 
left knee medial collateral ligament (MCL) strain in November 
1996.  He was seen for right knee pain in February 1997, 
diagnosed as patellofemoral syndrome; and underwent left knee 
arthroscopy in 1997.  Results of a magnetic resonance image 
(MRI) of the knees performed in August 1998 showed no 
meniscal tear and were essentially unremarkable.  Clinical 
records reflect treatment for bilateral patellofemoral 
syndrome. 

VA outpatient medical records, dated from 1999 to 2007, are 
associated with the claims file and reflect the veteran's 
complaints of bilateral knee pain, including in September 
1999.    

In September 1999, VA afforded the veteran, who was 30 years 
old, a medical examination performed by a private internist.  
The veteran complained of daily symtoms of pain, weakness, 
stiffness, inflammation, instability, locking, fatigue, and 
lack of endurance of his left and right knees.  He had spasms 
in the muscles and inflammation around the kneecap areas.  
Any physical activity that involved walking, climbing stairs, 
bending, squatting, running, jogging, standing, or walking 
aggravated pain.  Rest and pain medication alleviated it.  He 
denied constitutional symtoms of joint pain such as anemia, 
weight loss, fever, or skin disorder.  He was currently 
unemployed and said his usual occupation was in law 
enforcement and construction.

On examination, the veteran had a normal gait with no limited 
function of standing or sitting.  There was tenderness to 
palpation over the patellofemoral joints, but no evidence of 
head, redness, swelling effusion, drainage, abnormal 
movement, instability, or weakness.  Range of motion of the 
right and left knees was flexion to 130 degrees and extension 
to 0 degrees with no pain.  Results of Drawer's and 
McMurray's tests were within normal limits.  Range of motion 
of the left and right knees joint was additionally limited by 
pain, fatigue, and lack of endurance on extremes of motion 
following repeated use with pain having the major functional 
impact on the veteran.  Results of x-rays taken at the time 
were normal.  The diagnosis was bilateral patellofemoral 
syndrome.  The examiner commented that the veteran will have 
limitation in performing daily activity that involved 
prolonged walking, standing, bending and kneeling.  His knee 
condition will more likely than not interfere with his usual 
occupation as a construction worker.  

In December 1999, a VA outpatient record indicates that the 
veteran had good range of motion of the knees with no 
synovitis and no tenderness or warmth.  The assessment was 
arthralgias.

A February 2000 VA medical record indicates that the veteran 
complained bilateral knee pain worse behind the knee.  There 
was no joint swelling, tenderness or erythema.  There was 
full range of motion of the knees.  He was able to squat 
without pain and discomfort.  The assessment included 
bilateral knee pain.

The veteran was seen in the VA outpatient clinic in August 
2000 and complained of muscle spasm in his bilateral lower 
extremities with bilateral knee pain.  He said the spasms 
were random and not necessarily worsened with activity.  He 
had good range of motion with pain in the knees and 
neurological examination revealed normal strength, muscle 
bulk, and tone.  The assessment was bilateral knee pain with 
spasms.

When seen in the VA outpatient clinic in August 2001, 
arthalgia in both knees related to arthritis was noted.  The 
veteran was advised to continue with exercises as tolerated 
and use ice, heat, and analgesics.

In September 2002, VA afforded the veteran an examination 
performed by a private internist.  It was noted that the 
veteran was a suboptimal historian who complained of 
intermittent flare-ups of knee pain, approximately two to 
four times a week that lasted several minutes.  He denied 
constitutional signs of arthritis, such as anemia, weight 
loss, fever, or skin disorder.  He was no longer able to play 
basketball, run, or job.  He had physical therapy with only 
mild improvement of his symptoms.  He was able to perform 
activities of daily living, drive, shop, push a lawn mower, 
garden, and climb stairs.  He currently worked as a network 
administrator.  

On examination, the veteran walked with a normal gait that 
was not unsteady or unpredictable.  He did not require an 
assistive aid to ambulate across the room.  Leg lengths were 
symmetric.  The right and left knees revealed evidence of a 
clicking sound, with no heat, redness, swelling, effusion, 
drainage, instability, or weakness.  Drawer and McMurray 
signs were negative on the right; Drawer sign was positive on 
the left.  Active range of motion was flexion to 140 degrees 
and extension to 0 degrees, bilaterally.  Range of motion of 
either knee was not limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  The diagnoses were 
bilateral patellofemoral pain syndrome and left knee 
arthroscopy with residual chronic instability.  The examiner 
noted that objectively, on examination, there was evidence of 
instability in the left knee and the Drawer sign was 
positive.  Range of motion was well preserved.  Functionally, 
it was noted that the veteran should avoid kneeling, 
crouching, crawling, and walking on uneven ground.      

According to a March 2003 summary of a VA decision review 
officer's informal conference report, the veteran reported 
having bilateral knee pain with muscle spasms, inflammation, 
and instability, left worse than right.  He wore a metal stay 
brace on his left knee and an elastic brace on his right knee 
when he engaged in sports.  He had flare-ups at least weekly 
or more.  He was most bothered by instability and pain.

An October 2003 VA radiology report of x-rays of the 
veteran's knees includes an impression of no evidence of 
acute bilateral knee osseous injury or significant 
degenerative disease.

A February 2004 VA medical record indicates that the veteran 
had an occasional knee spasm with sharp pain deep to the 
patella but not localized to the lateral/medial aspect that 
was better with rest and Ibuprofen, and exacerbated with 
quick twisting or jumping, such as when he played basketball.  
It was more painful in cold weather.  He had left lower 
extremity popping, clicking, and catching with occasional 
buckling.  He denied knee swelling or redness.  He said the 
right knee was developing pain as he overcompensated for his 
left lower extremity.  He used a cane for longer distances.  

On examination, there was no erythema, edema, or effusion in 
either knee.  There was mild atrophy of the left quadriceps 
as opposed to the right.  Palpation of the knee revealed no 
excessive heat or joint line tenderness; nontender pes 
anserine bursae bilaterally, crepitus.  There was no patellar 
grind and full range of motion, from 0 to 140 degrees, 
bilaterally.  There was no valgus/varus laxity and McMurray's 
test was negative.  There was also negative 
anterior/posterior drawer test, bilaterally.  There was +/-
Lachman's test on the left knee as compared to the right, but 
not more than 5 millimeter translation.  Sensory testing was 
intact through out.  The veteran's gait was antalgic and he 
guarded his lower left extremity.  X-rays taken in October 
2003 were negative.  The assessment was that the veteran had 
a relatively benign knee exam that day except for a 
"possible" mild left anterior cruciate ligament (ACL) 
laxity.  There were no imaging findings to suggest 
significant degenerative joint disease of the knees and a 
ligamentous injury did not seem indicated.  

When seen in the VA outpatient clinic in September 2004, the 
veteran was noted to have a history of bilateral knee pain.  
He reported occasional spasm in his knee with sharp pain to 
the patella but not localized to the lateral/medial aspect.  
It was better after rest and taking Ibuprofen and exacerbated 
by quick twisting and jumping, such as playing basketball and 
more painful in cold weather.  He had occasional popping, 
clicking, catching and bucking of the left lower extremity 
and denied knee swelling or redness.  He said his right knee 
was currently developing pain as he overcompensated for his 
left lower extremity during ambulation.  He used a cane for 
longer distances.  On examination, there was no joint 
swelling or edema.  The assessment was bilateral 
osteoarthritis secondary to trauma and pain controlled with 
Motrin.  Results of x-rays of the knees taken at the time 
showed no obvious acute fracture.

In November 2004, the veteran underwent VA examination.  
According to the examination report, the veteran worked in 
computers (another examination report dated that day 
indicates the veteran was unemployed since discharge in 1999 
due to medical reasons and his area of interest was the 
entertainment business).  He took Motrin and used a cane and 
bilateral knee braces.  His left and right knee pain caused 
difficulty with running, jumping or climbing.  He described 
primarily anterior symtoms with no locking, catching, giving 
way, or swelling.  

On examination, the veteran walked with a non-antalgic gait.  
He removed his braces for the examination.  There was full 
active range of motion of both knees.  He had no effusion in 
either knee, with minimal pain around the lateral 
patellofemoral facet, bilaterally.  He had no instability in 
either knee and no meniscal signs in either knee.  Results of 
x-rays taken of the knees were within normal limits.  The 
clinical impression was moderate bilateral patellofemoral 
syndrome.  

Additionally, the VA examiner noted that, in this 
examination, active range of motion was equal to passive 
range of motion unless otherwise stated and was assessed 
using a goniometer.  It was further noted that range of 
motion was recorded through the subjective range of comfort 
as defined by the vetran and no attempt was made to encourage 
the veteran to exceed his level of comfort.  The VA examiner 
also indicated that the veteran described no additional 
effects of these conditions on is usual occupation or daily 
activities.  Unless otherwise stated above, range of motion 
or joint function was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Finally, it was noted that the 
veteran described no incapacitating episodes during the past 
12 month period unless otherwise noted above.

A July 2005 VA outpatient record includes a diagnosis of 
chronic degenerative joint disease of the spine and knees.

In Sepember 2005, the veteran was seen in the VA outpatient 
clinic regarding his knee pain.  He said his knees buckled 
and pain recently worsened.  He requested pain medication.  
On examination, both knees had full range of motion with no 
effusion.  He had braces.  Medication was prescribed and a 
MRI was ordered.  Results of the MRI of the left knee taken 
in September 2005 showed a linear signal within the substance 
of the posterior horn of the meniscus consistent with tear.  
The impression was an old disruption of the ACL.  

In a September 2005 signed statement, the veteran's mother 
said she witnessed her son fall down in public due to pain or 
his knees buckling.  She said his pain must be intense 
because it brought tears to his eyes and he made loud 
grunting noises.  

In May 2006, the veteran was seen in the VA orthopedic 
surgery clinic regarding complaints of left knee pain that 
was localized under the knee cap.  Prolonged walking, 
sitting, stairs, and basketball all exacerbated his symtoms.  
He denied swelling and wore a knee brace.  He had spasms from 
the knee disability and buckling "QD" (daily) periodically.  
He denied locking.  He just received an ACL brace for the 
left knee and was unsure if it was helping.  The veteran also 
had right knee pain similar to the left knee, and currently 
used a neoprene brace without a patellar cut-out.  He took 
Tylenol and Motrin for knee pain.  The examiner noted the 
previous left knee examination findings.  Currently, the 
veteran's right knee range of motion was from 0 to 145 
degrees with no effusion and negative McMurray's sign.  There 
was no joint line tenderness and the knee was stable.  There 
was a negative anterior drawer sign and pain with patella 
grind.  The assessment was right knee patellar femoral 
syndrome possible meniscal injury and a new brace was 
prescribed to patellar realigning model.  A MRI was 
recommended to rule out cartilage injury.

Also in May 2006, the veteran was seen for a prosthetic 
consultation in the VA outpatient clinic and said his knee 
brace tore his anterior cruciate ligament.  He requested Don 
Joy braces.  He had bilateral knee pain and wore neoprene 
braces.  His left knee had a history of ACL deficiency.  It 
was noted that the veteran had a prescription for a right 
knee orthosis; left and right knee Don Joy braces were 
ordered.

An August 2006 VA orthopedic clinic surgery note indicates 
that the veteran was evaluated for his right knee in May 2006 
and referred for a MRI that he said was not performed.  It 
was noted that he was unaware the appointment was scheduled 
in June 2006.  The veteran received his new orthoses in 
August 2006, according to a prosthetic department record.

In October 2006, the veteran was seen in the VA outpatient 
orthopedic surgery clinic for complaints of right knee pain 
that was localized under the knee cap.  Prolonged walking, 
sitting, stairs, and basketball exacerbated his symptoms.  He 
denied swelling but described tension in the knee.  He wore a 
knee brace and had spasms from the knee distally.  He had 
buckling "QD" (daily) periodically.  He denied locking and 
was unable to shop all day without sitting after a couple of 
hours.  On examination, there was no knee effusion, and the 
veteran's knee had good alignment.  The skin was normal with 
no joint line tenderness.  There was tenderness with patellar 
manipulation and there was puffiness.  There was full range 
of motion, normal muscle strength (5+), negative McMurray 
sign, and no laxity.  The clinical impression was 
chondromalacia of the patellar cartilage associated with 
possible joint loose body.  

A May 2007 VA clinic record indicates that the veteran's 
problems included knee arthralgia.  He complained of acutely 
worse chronic right knee pain in the back of his knee.  He 
denied recent trauma or unusual activity.  Hot soaking 
helped.  He used bilateral knee braces but did not wear them 
that day as they exacerbated his pain.  On examination, there 
was normal range of right knee motion with no tenderness of 
the patella when palpated.  There was tenderness in the mid 
posterior aspect of the knee with no swelling or erythema and 
no tenderness at the hamstring insertion sites.  The 
assessment was right knee pain that seemed to be a muscular 
strain and the veteran was advised of the importance of 
taking anti-inflammatory medication and wearing his knee 
brace.  He was not interested in surgery or physical therapy 
that he said was previously not helpful.  

In August 2007, the veteran was seen in the VA outpatient 
clinic for complaints of joint pain in his knee.  On 
examination, there was no peripheral edema or neurological 
abnormality.  The assessment was joint pain for which 
medication was prescribed.

In September 2007 the veteran underwent another VA 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The 
examined noted the veteran's1996 meniscus removal and visits 
to the VA outpatient orthopedic clinic during 2006.  The 
veteran complained of left knee pain, locking, and a feeling 
of instability, and right knee pain but no instability, 
locking or swelling.  He said his prescribed medications 
helped with his bilateral knee pain.  He got flare-ups in his 
knees with increased symtoms and running and wore braces that 
he said helped.  He sometimes used a cane.  In daily 
activities, he was unable to walk significant distances and 
had limited standing.  He was currently unemployed.

Further, the VA examiner noted that the veteran wore very 
tight Neoprene braces with straps.  They were somewhat 
cumbersome to remove and the veteran was observed to have 
full flexion without any difficulty in flexion or extension 
of his knee in trying to get the braces off.  He did not 
indicate that he had any pain at all in removing the braces.  
He did not walk with a limp.

Clinically, both the veteran's left and right knees appeared 
anatomically normal with both patellas tracking in the center 
sulcus.  He had no tenderness or swelling around either 
patella.  There was no tenderness or swelling around the 
medial or lateral aspects of either joint.  There was no 
tenderness of the posterior aspect of either joint.  Range of 
motion in each knee was flexion to 140 degrees and extension 
to 0 degrees.  Repeat flexion and extension of each knee 
produced no indication of pain, weakness, or fatigue.  
Lateral and medical stress on each knee showed no laxity of 
the lateral or medical collateral ligaments.  The veteran had 
a negative anterior and posterior drawer sign in each knee 
that indicated intact anterior and posterior cruciate 
ligaments.  He had a negative McMurray sign in each knee.  

The clinical assessment was normal left knee and normal right 
knee.  Results of x-rays taken at the time showed normal bone 
density.  There may be some mild suprapatella effusion 
bilaterally, otherwise there was a normal bilateral knee, 
unchanged from three years earlier.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left and right knee 
disabilities warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (noting that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Diagnostic Code 5003 ( and 5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.7a, DC 5003, 5010 (2007).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a noncompensable rating where flexion 
of the leg is limited to 60 degrees; a 10 percent rating 
where flexion is limited to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; and a 30 percent 
rating where flexion is limited to 15 degrees.  Id.  

Diagnostic Code 5261 provides for a noncompensable rating 
where extension of the leg is limited to 5 degrees; a 10 
percent rating where extension is limited to 10 degrees; a 20 
percent rating where extension is limited to 15 degrees; a 30 
percent rating where extension is limited to 20 degrees; a 40 
percent rating where extension is limited to 30 degrees; and 
a 50 percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that, for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that the criteria for 
an evaluation in excess of the currently assigned 10 percent 
ratings based on lateral instability or subluxation under DC 
5257, for either the left or right knee, have not been met as 
the veteran has not been found to have moderate subluxation 
or lateral instability at the time of any VA examination or 
outpatient visit.  At the time of the Septemer 1999 VA 
examination, the veteran had negative Drawer and McMurray 
signs.  The September 2002 VA examiner reported a positive 
Drawer sign on the left, and diagnosed chronic residual 
instability.  But, at the time of a February 2004 VA 
outpatient treatment visit, there was no valgus/varus laxity, 
McMurray's test was negative, and the examiner noted a 
relatively benign knee exam except for "possible" mild left 
ACL laxity.  At the veteran's November 2004 VA examination, 
the examiner reported no instability in either knee and, when 
seen in the VA outpatient clinic in May 2006, right knee 
McMurray's and anterior Drawer tests were negative.  

Moreover, when seen in the VA outpatient clinic in October 
2006, the examiner found no evidence for laxity, with 
negative McMurray sign.  During the veteran's recent VA 
examination in September 2007, the examiner reported that the 
veteran had a negative anterior and posterior Drawer sign in 
each knee that indicated intact anterior and posterior 
cruciate ligaments and a negative McMurray's sign.  That VA 
examiner stated that lateral and medical stress on each knee 
showed no laxity of the lateral or medial collateral 
ligaments.  Thus, an increased evaluation under DC 5257 for 
either right or left knee laxity would not be warranted as 
the veteran has not been shown to have moderate instability 
or subluxation at any time for either knee.

Further, the Board is of the opinion that a separate 
evaluation for limitation of motion under DC 5260 or 5261, 
for either the right or left knee disability, would not bee 
warranted.  At time of the September 1999 VA examination, 
range of motion of the veteran's knees was from 0 to 130 
degrees.  Normal range of motion, from 0 to 140 degrees, was 
reported during the veteran's September 2002 VA examination, 
at the time of the February 2004 VA outpatient treatment, 
during the November 2004 VA examination, at the time of 
October 2006 VA outpatient treatment (a May 2006 VA treatment 
record reported right knee range of motion from 0 to 145 
degrees), and during the September 2007 VA examination.  In 
addition, the 2007 VA examiner stated that repeat flexion and 
extension of each knee produced no indication of pain, 
weakness or fatigue.  Such findings represent no more than 
minimal and intermittent loss of knee motion.

Thus, a rating in excess of the currently assigned 10 percent 
ratings would not be warranted under either DC 5260 or 5261, 
for either the veteran's service-connected left or right knee 
disability, as he has not been shown to have flexion limited 
to 45 degrees or extension limited to 10 degrees at any VA 
examination or outpatient treatment visit.  Moreover, the 
recent September 2007 VA examiner indicated that repetitive 
use of the knee showed no additional pain, weakness, or 
fatigue.

As noted, a claimant who has arthritis and instability of the 
knee may be rated separately under DC 5003 and DC 5257, based 
upon additional disability.  See VAOPGCPREC 9-98; VAOPGCPREC 
23- 97.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  See 38 C.F.R. 
§ 4.71a, DC 5003.

Here, the Board notes that the VA medical records include 
some clinical assessments of arthritis in the knees, 
variously described as degenerative joint disease and 
osteoarthritis, but there is simply no x-ray evidence to 
confirm such findings.  In fact, results of the x-rays taken 
in September 1999 were reported as normal, although when seen 
in the VA outpatient clinic in August 2001, arthralgia in 
both knees related to arthritis was noted.  But, the October 
2003 VA radiology report includes an impression of no 
evidence of acute bilateral knee osseous injury or 
significant degenerative disease, although the September 2004 
VA outpatient record includes an assessment of bilateral 
osteoarthritis.  While x-rays taken in November 2004 were 
reported as within normal limits, the July 2005 VA outpatient 
record includes a diagnosis of chronic degenerative joint 
disease of the knees and spine but, the recent x-rays of the 
veteran's knees taken by VA  in September 2007 showed normal 
bone density considered unchanged from three years earlier.  
Thus, there is no radiologic evidence of arthritis in either 
the veteran's service-connected right or left knee. 

Additionally, as noted above, the reported motion of the left 
and right knees knee in flexion has been from 0 to 140 
degrees, on recent VA examination in 2007 (and in September 
2002, and November 2004, and it was from 0 to130 degrees in 
September 1999.).  As noted, normal range of flexion of the 
knee is to 140 degrees and extension is to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II.  Thus, a higher rating under any of 
the pertinent diagnostic codes is not warranted.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board is sympathetic to the 
veteran's beliefs as to the severity of his bilateral knee 
pain.  Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's left and right 
knee disabilities are contemplated in the currently assigned 
10 percent ratings.  There is no indication that pain, due to 
disability of the left and right knees, causes functional 
loss greater than that contemplated by the 10 percent ratings 
assigned by the RO even when considering the findings of the 
VA examiner at the time of the veteran's most recent VA 
examination and the other objective evidence of record.  See 
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected left and right 
knee disabilities.  

In addition, while the September 1999 VA examiner found that 
the veteran would have limitation in performing daily 
activity that involved prolonged standing, walking, bending 
and kneeling, and the knee disabilities affected his usual 
occupation as a construction worker and, although records 
indicate that the veteran told examiners that he was unable 
to work since his injury in service in 1999, in September 
2002, he told the VA examiner that he was employed as a 
network administrator, although he told subsequent examiners 
he was unable to work due to his medical problems, there is 
no objective evidence revealing that his knee condition 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  Consequently, 
while the veteran's left and right knee disabilities may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 10 
percent schedular ratings under 38 C.F.R. § 4.71a, DC 5275, 
adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected patellofemoral syndrome of 
the left and right knees.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
and left knee disabilities, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


